DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims

2.	This Office Action is in response to the initial filing of application 16/720657 filed on December 19, 2019.
3.	Claims 1-23 are currently pending and are considered below.

Information Disclosure Statement

4.	The Applicant is respectfully reminded that each individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in 37 CFR 1.56.

Claim Objections

5.	Claims 12, 16-19 and 21-23 are objected to because of the following informalities:  The above claims needed correction on the claims they depend on.  Appropriate correction is required.

Claim Rejections - 35 USC § 103

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


9.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Warrum et al. (U.S. Pub. No. 2015/0019353 (hereinafter ‘Warrum’) in view of Fujimoto (U.S. Pub. No. 2005/0177421).

Claims 1, 11 and 20:  Warrum discloses a system comprising:
one or more communication devices, Warrum teaches the network 300 is a collection of computers, terminals and other hardware connected by communication channels allowing for the sharing of information (see at least paragraph 0021);
one or more advertising mediums for displaying at least one advertisement, Warrum teaches outdoor advertising units such as billboard advertising unit, wall scape advertising units, indoor signage advertising units, street furniture advertising units, phone booth advertising units, etc. (see at least paragraphs 0029 and 0030);
one or more vendors of the one or more advertising mediums, Warrum teaches a user is an advertiser or media owner who engages in selling and buying multimedia space (see at least paragraph 0020); 
at least one advertising agency, Warrum teaches each client device is associated with a user, such as a multimedia owner or advertiser (see at least paragraph 0020); and

receiving at least one request for proposal (RFP) from the at least one advertising agency, Warrum teaches transmitting proposal to client devices associated with the sellers (see at least paragraphs 0004, 0005, 0020, 0027 and 0028); 
determining one or more advertising mediums that matches with the at least one request for proposal, Warrum teaches the proposal(s) can comprise one or more outdoor advertising units that satisfy one or more criteria provided by a buyer (see at least paragraphs 0004, 0005, 0027 and 0035);
transmitting at least one RFP notification to the one or more vendors of the one or more determined advertising mediums, wherein each of the one or more vendors receives a distinctive Uniform Resource Locator (URL) within the at least one RFP notification, Warrum teaches each time a seller responds to a buyer's RFP, the notification engine 490 notifies the buyer via her client device 200, e.g., the notification engine 490 transmits a text or an email to the buyer and the server processor 100 integrates the seller's proposal into a single proposal (rather than multiple separate proposals (see at least paragraphs 0026, 0028, 0044, 0046 and 0050);
receiving at least one response from at least one of the vendors, Warrum teaches the server processor 100 can generate RFPs and/or receive RFPs from a client device 200 associated with a buyer interested in implementing an advertising campaign (see at least paragraphs 0005, 0028 and 0043);
generating at least one proposal based on the at least one response received from at least one of the vendors, wherein the at least one generated proposal is transmitted to the at least one advertising agency, Warrum teaches Each web server processes the HTTP requests, extracts data from the HTTP requests and generates an HTTP response to each HTTP request, and further teaches generating proposals for outdoor advertising units (see at least paragraphs 0004, 0005 and 0025-0029); and 
receiving at least one selection of the at least one advertising medium from the at least one advertising agency, wherein the at least one selected advertising medium is put on hold for a specific period of time, Warrum teaches criteria can comprise (a) a budget of the buyer, (b) an advertising campaign start date, ( c) an advertising
campaign end date, ( d) a requested response date (see at least paragraphs 0025, 0026 and 0036).
While Warrum teaches all the limitations mentioned above, Warrum does not explicitly teach wherein the at least one RFP notification is tracked by determining if a tracking image embedded within the at least one RFP notification is downloaded in the at least one of the communication device, and generating at least one contract for advertising on the at least one of the selected advertising medium.
However, Fujimoto teaches wherein the at least one RFP notification is tracked by determining if a tracking image embedded within the at least one RFP notification is downloaded in the at least one of the communication device, Fujimoto teaches makes a verification as to whether or not the advertisement data currently used for display at the advertisement displaying vehicle 10 are the same as the advertisement data scheduled for transmission (see at least paragraphs 0034, 0037 and 0045); and 
generating at least one contract for advertising on the at least one of the selected advertising medium, Fujimoto teaches the contract information includes a contractor code (A-01) that enables the advertisement management company to identify the contractor, remuneration payment information (abc) indicating the method of remuneration payment for the advertisement display, contract term information (06/12/31) indicating the contract term for the advertisement display, the advertisement number (A2) of the advertisement most recently displayed at the external display unit 30 and the display start time (Tx) at which the most recent advertisement display started (see at least paragraph 0033 and 0048).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Warrum to modify to include generating a contract as taught by Fujimoto in order to for operations to proceed as contained in the contract.

Claims 2, 12 and 21:  Warrum in view of Fujimoto disclose the systems and method according to claims 1, 11 and 20, and Fujimoto further teaches further comprising capturing one or more Proof of Performance (POP) images by using one of the one or more communication devices, imaging devices, or a combination thereof, Fujimoto teaches based upon the contract information thus transmitted, the local server 2a-2xx makes a verification as to whether or not the advertisement data currently used for display at the advertisement displaying vehicle 10 are the same as the advertisement data scheduled for transmission as to whether or not the contract term has expired and the like (see at least paragraphs 0034 and 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Warrum to modify to include the teaching of Fujimoto in order to for operations to proceed as contained in the contract.

Claims 3, 13 and 22:  Warrum in view of Fujimoto disclose the systems and method according to claims 2, 11 and 20, and Fujimoto further teaches further comprising transmitting at least one POP notification to the at least one vendor for providing one or more Proof of Performance (POP) images, Fujimoto teaches based upon the contract information thus transmitted, the local server 2a-2xx makes a verification as to whether or not the advertisement data currently used for display at the advertisement displaying vehicle 10 are the same as the advertisement data scheduled for transmission as to whether or not the contract term has expired and the like (see at least paragraphs 0034 and 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Warrum to modify to include the teaching of Fujimoto in order to for operations to proceed as contained in the contract.

Claims 4, 14 and 23:  Warrum in view of Fujimoto disclose the systems and method according to claims 2, 11 and 20, and Fujimoto further teaches further comprising generating at least one report, wherein the report comprising the one or more Proof of Fujimoto teaches based upon the contract information thus transmitted, the local server 2a-2xx makes a verification as to whether or not the advertisement data currently used for display at the advertisement displaying vehicle 10 are the same as the advertisement data scheduled for transmission as to whether or not the contract term has expired and the like (see at least paragraphs 0034 and 0037).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Warrum to modify to include the teaching of Fujimoto in order to for operations to proceed as contained in the contract.

Claims 5 and 15:  Warrum in view of Fujimoto disclose the systems according to claims 4 and 13, and Fujimoto further teaches further comprising transmitting the at least one generated report to the at least one advertising agency, Fujimoto teaches information transmitted to the advertiser may include information to identify the specific advertisement exhibitors who have displayed the advertisement and information indicating the specific time points at which the advertisement has been displayed (see at least paragraph 0045).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Warrum to modify to include the teaching of Fujimoto in order to for operations to proceed as contained in the contract.

Claims 6 and 16:  Warrum in view of Fujimoto disclose the systems according to claims 1 and 11, and Warrum further teaches wherein the at least one RFP notification is one of a short messaging service (SMS), an email, a voice based message, or a combination thereof, Warrum teaches sellers can receive the RFP directly on  their client devices 200 over the communications network 300 via the connection facility 140 from the server 100 (e.g., via an Internet portal associated with system 1000) and/or indirectly through any suitable communication medium ( e.g., electronic mail messaging, short message service text messaging (see at least paragraph 0028).

Claims 7 and 17:  Warrum in view of Fujimoto disclose the systems according to claims 1 and 11, and Warrum further teaches wherein the at least one POP notification is one of a short messaging service (SMS), an email, a voice based message, or a combination thereof, Warrum teaches sellers can receive the RFP directly on  their client devices 200 over the communications network 300 via the connection facility 140 from the server 100 (e.g., via an Internet portal associated with system 1000) and/or indirectly through any suitable communication medium ( e.g., electronic mail messaging, short message service text messaging (see at least paragraph 0028).

Claim 8:  Warrum in view of Fujimoto disclose the system according to claim 1 and Fujimoto further teaches further comprising tracking the at least one notification by determining if a tracking image embedded within the at least one of the POP and RFP notification is downloaded in the at least one of the communication device, Fujimoto teaches makes a verification as to whether or not the advertisement data currently used for display at the advertisement displaying vehicle 10 are the same as the advertisement data scheduled for transmission (see at least paragraphs 0034, 0037 and 0045).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for Warrum to modify to include generating a contract as taught by Fujimoto in order to for operations to proceed as contained in the contract.

Claims 9 and 18:  Warrum in view of Fujimoto disclose the systems according to claims 1 and 11, and Warrum further teaches wherein the at least one proposal comprises a pricing, a template, a market map, an interactive map, a charting, or a combination thereof, Warrum teaches Apache server 170 generates an appropriate hypertext markup language ("HTML") template, e.g., GUI associated with the criteria definer 410, to be displayed on the display 220 of the advertiser's client device 200. That is, the server processor 110 activates the criteria definer 410 and transmits/transports the HTML template to the advertiser's client device 200 as an HTTP response over the communications network 300 using the TCP protocol via the connection facility 140 (see at least paragraphs 0050 and 0051).

Claims 10 and 19:  Warrum in view of Fujimoto disclose the systems according to claims 1 and 11, and Warrum further teaches wherein the at least one request for proposal comprises at least one of a media type, a market, an advertising agency location, an advertising area, an advertisement start date, an advertisement end date, a time, a package, or a combination thereof, Warrum teaches criteria can comprise (a) a budget of the buyer, (b) an advertising campaign start date, ( c) an advertising campaign end date, ( d) a requested response date (see at least paragraphs 0025, 0026 and 0036).

Conclusion

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARILYN G MACASIANO whose telephone number is (571)270-5205.  The examiner can normally be reached on Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARILYN G MACASIANO/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        05/08/2021